DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious an aerosol delivery device as recited in claim 1. 
The closest prior art reference is Johansson (US Pat. No, 5,755,218). Johansson teaches a base housing, an actuator assembly in the base housing, and a removable cartridge assembly including a canister and a mouthpiece as best shown in figures 1-5. Johansson does not teach that the battery is included with the removable cartridge. 
Lloyd (US Pat. No. 6,123,068) teaches an aerosol device with a cartridge unit which includes the battery.
However, it would not have been obvious to modify Johansson to include the battery in the removable cartridge assembly as taught by Lloyd without the use of improper hindsight. The Johansson reference is directed to a manually operated inhaler device (removable cartridge assembly) which can be used in combination with a base housing to monitor the use of the manual inhaler (removable cartridge assembly). Therefore, it would not be obvious to modify Johannsson to include the battery in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARGARET M LUARCA/Examiner, Art Unit 3785